Citation Nr: 1723208	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left navicular fracture with mild arthritis (left wrist).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board most recently issued a decision denying this appeal in September 2012.  In June 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board then remanded the matter in May 2015 for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in May 2015 so that the Veteran could undergo a VA examination.  The Board noted that in a March 2015 correspondence, the Veteran's representative asserted that the Veteran's left wrist disability had become more severe since his most recent VA examination.  Additionally, the Board instructed the VA examiner to estimate any current functional loss, and to also estimate any functional loss in the wrist in October 2004, December 2009, May 2010, March 2012, July 2012, and December 2014.

The Veteran underwent a VA examination in March 2016.  The examiner stated that the Veteran denied experiencing flare-ups.  The Board notes that the Veteran reported flare-ups at his October 2004 VA examination.  He reported severe flare-ups at his May 2010 VA examination.  He also reported flare-ups at his March 2012 VA examination; finally, he reported flare-ups in a December 2014 correspondence.  Given that the Veteran underwent the March 2016 VA examination because he asserted that his disability was becoming more severe, the Board finds it unlikely that he would deny flare-ups at this most recent VA examination.  Moreover, the VA examiner failed to comment on the flare-ups that the Veteran reported in previous examinations, and he failed to estimate functional loss at the time of the October 2004, December 2009, May 2010, March 2012, July 2012, and December 2014 examinations.  

The RO recognized the inadequacy of the examination, and obtained an addendum opinion.  However, the addendum opinion was written by someone other than March 2016 examiner.  Nurse Practitioner (I.H.B.) stated that she could not render a response to the Board's questions without speculating on past examinations
 dated for greater than six years, due to an absence of evidence and limited medical knowledge.  

When an examiner who is asked to render an opinion determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, I.H.B. failed to address any of the evidence, which consists of an October 2004 VA examination report, a May 2010 VA examination report, a March 2012 report, outpatient medical records including x-rays and MRI reports, and testimony from the Veteran.  Moreover, she suggested that even had she looked at the evidence, she would have limited medical knowledge on the subject.  

The Board notes that its previous decision in this case was vacated precisely because the Veteran's flare-ups were not adequately considered in determining whether incapacitating episodes have been established.  Consequently, the Board believes that an adequate examination and thorough medical opinion are necessary.  The Board finds that to the extent that a VA examiner finds that additional information is needed to render an opinion, it would be appropriate to ask the Veteran about his functional limitations as they existed in October 2004, December 2009, May 2010, March 2012, July 2012, and December 2014.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his left wrist disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should utilize the October 2004, May 2010, and March 2012 examination reports, outpatient medical records, and inquiries to the Veteran, to render the needed opinions and estimate additional loss at present and at the time of the earlier examinations.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







